DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 02/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece" in lines 5-6 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, 3-8, and 10; the term “and/or” is NOT clear. Applicant selects one term, e.g., --and—or –or--. Verification is required.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Landvogt et al (2007/0277610) in view of Frazee et al (2016/0025647).
Regarding claim 1; Landvogt et al discloses an apparatus comprising: 
a first spindle (15, 16 @ figure 5) adapted to fasten thereon and rotationally drive a gear wheel workpiece (13, 14 @ figure 5); 
a rotational drive (17, 18 @ figure 5 and paragraph [0060]: e.g., The rolling device 12 shown comprises a first spindle 15 to which the first gear 13 may be attached. The first spindle 15 is set into rotation around the spindle axis by a drive 17. The second gear 14 is seated on a second spindle 16. A second drive 18 is provided on the second spindle 16 to impinge the second spindle 16 either with a positive (traction state) or a negative torque (thrust state)) adapted to rotationally drive the gear wheel workpiece (13, 14 @ figure 5) when it is fastened on the first spindle (15, 16 @ figure 5); 
a measurement device (speed sensors 23, 24 @ figures 5-6 and a structure born noise sensor 20 @ figure 5) configured to obtain geometric data (paragraphs [0003], [0006]: e.g., The individual-error testing method includes, for example, measuring the gear geometry on a 3-D coordinate measuring machine, in which the deviations between setpoint and actual geometries are determined in micrometers) of the gear wheel workpiece (13, 14 @ figures 5-6), a position (paragraphs [0026] and [0012]: e.g., measurement at multiple positions may take a relatively long time depending on the number of measurement points, the possibility of performing a continuous measurement also exists in modern running test machines. In the continuous method, the installation position of the gear pair is continuously changed in parallel to the measured value detection) of the gear wheel workpiece (13, 14 @ figures 5-6), a structural characteristic of and/or a noise characteristic (paragraph [0026]: e.g., testing the running behavior of the engaged gears of a gear pair or gearset, in which a structure-borne noise measurement or rotational acceleration measurement is performed in different installation positions of the gears during a rotation of the gears by means of a structure-borne noise sensor. A specific installation position is ascertained from measurement results of the structure-borne noise test or rotational acceleration measurement, which meets at least one predefined structure-borne noise criterion in regard to the running behavior) of the gear wheel workpiece (13, 14 @ figures 5-6) when it is fastened on the first spindle (15, 16 @ figures 5-6); 
17, 18 @ figure 5) is adapted to
rotationally drive the first spindle (15, 16 @ figure 5) with the gear wheel workpiece (13, 14 @ figure 5) fastened thereon during a measurement/inspection phase, while the measurement device obtains geometric data of (paragraphs [0003] and [0006]), the position of (paragraph [0012] and [0026]), the structural characteristic of and/or the noise characteristic (paragraph [0026]) of the gear wheel workpiece (13, 14 @ figure 5), and 
rotationally drive the first spindle (15, 16 @ figure 5) with the gear wheel workpiece (13, 14 @ figure 5) fastened thereon.
Landvogt et al discloses all of feature of claimed invention except for a spinning phase adapted to spin off liquid that at least partially wets and/or adheres to the gear wheel workpiece. However, Frazee et al teaches that it is known in the art to provide a spinning phase (coolant disperser 314 @ figure 4) adapted to spin off liquid (paragraph [0041]: e.g., dispenses oil over the part until it is immersed in oil. This process can only restore the part to a flat condition on the gear face and reset the axial dimension to a pre-heat treat state) that at least partially wets (paragraph [0055]: e.g., a coolant dispenser 314 directs coolant 406 (FIG. 4) onto the gear tooth 312 during the grinding cycle. As noted above, different types of coolant can be used including oil, synthetic, or water based) and/or adheres to the gear wheel workpiece (gear tooth 312 @ figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with a spinning phase adapted to spin off liquid that at least partially wets and/or adheres to the gear wheel workpiece as taught by Frazee et al for the purpose of reducing or minimize runout, machines, tools, and gages used for machining the workpiece must meet certain specifications and the quality of the tooling used for holding the workpiece, the setup, and repair of the machines and tooling are routinely checked for runout problems.
It is noted that the term “and/or” is alternative.
Regarding claim 3; Landvogt et al discloses all of feature of claimed invention except for a hood and/or a protective shield movable into a position that (i) at least partially encloses the gear wheel workpiece before the spinning phase; and/or (ii) collects liquid spun off during the spinning phase. However, Frazee et al teaches that it is known in the art to provide a hood and/or a protective shield (filter paper 700 @ figure 8) movable into a position (location 808 @ figure 8) that (i) at least partially encloses the gear wheel workpiece (802 @ figure 8) before the spinning phase (800 @ figure 8 and paragraph [0070]: e.g., the workpiece holder 800 is able to rotate 360°, both the gear 802 and filter paper 700 also rotate the same distance); and/or (ii) collects liquid spun off during the spinning phase. It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Frazee et al for the purpose of reducing or minimize runout, machines, tools, and gages used for machining the workpiece must meet certain specifications and the quality of the tooling used for holding the workpiece, the setup, and repair of the machines and tooling are routinely checked for runout problems.
It is noted that the term “and/or” is alternative.

Regarding claim 4; Landvogt et al discloses the measurement device (23, 24, 20 @ figure 5) is configured to, during the measurement/inspection phase, perform a structure-borne noise inspection (a structure-borne noise sensor 20 @ figure 5) of the gear wheel workpiece (13, 14 @ figure 5).
It is noted that the term “and/or” is alternative. Therefore, the limitation “the measurement device is configured to, during the measurement/inspection phase, perform a single-flank rolling inspection, perform a double-flank rolling inspection, perform a helix inspection, perform a structure-borne noise inspection, perform a rotational acceleration inspection, and/or obtain said geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece without the measurement device contacting the workpiece” is considered to be examined “the measurement device is configured to, during the measurement/inspection phase, perform a structure-borne noise inspection”.

Regarding claim 5; Landvogt et al discloses the measurement device (23, 24, 20 @ figures 5-6) includes a master gear wheel (23.1, 24.1 @ figure 6) engageable with the gear wheel workpiece (13, 14 @ figure 6) and the measurement device (23, 24, 20 @ figures 5-6) configured to perform the structure-borne noise inspection (a structure-borne noise sensor 20 @ figure 5).
It is noted that the term “and/or” is alternative. Therefore, the limitation “perform the single-flank rolling inspection, the double-flank rolling inspection, the helix inspection, the structure-borne noise inspection and/or the rotational acceleration inspection” ” is considered to be examined “the measurement device is configured to perform a structure-borne noise inspection”.

Regarding claim 6; Landvogt et al discloses all of feature of claimed invention except for the liquid includes a lubricant, coolant and/or contrast agent. However, Frazee et al teaches that it is known in the art to provide the liquid includes a lubricant, coolant and/or contrast agent (paragraph [0055]: e.g., a coolant dispenser 314 directs coolant 406 (FIG. 4) onto the gear tooth 312 during the grinding cycle. As noted above, different types of coolant can be used including oil, synthetic, or water based). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Frazee et al for the purpose of reducing or minimize runout, machines, tools, and gages used for machining the workpiece must meet certain specifications and the quality of the tooling used for holding the workpiece, the setup, and repair of the machines and tooling are routinely checked for runout problems.
It is noted that the term “and/or” is alternative.
Regarding claim 7; Landvogt et al discloses the measurement device (23, 24, 20 @ figure 5) is configured to obtain said geometric data of, the position of, the structural characteristic of and/or the noise characteristic of the gear wheel workpiece (13, 14 @ figure 5) during the measurement/inspection phase while the gear wheel workpiece (13, 14 @ figure 4) is rotationally driven (paragraph [0042]: e.g., In single-flank working test, two gears are engaged at constant axial distance a. The left flanks or the right flanks are continuously in contact. A brake on the output or a drive which generates a negative torque ensures contact of the tooth flanks at all times. At least 1 rotation of the gear having the largest tooth counts of the pairing is needed for measuring a gear pair and operation is only possible at low speeds).
It is noted that the term “and/or” is alternative.

Regarding claim 8; Landvogt et al discloses the measurement device (23, 24, 20 @ figure 5) is configured to optically obtain said geometric data of, the position of, the structural characteristic of and/or the noise characteristic of the gear wheel workpiece (13, 14 @ figure 5).
It is noted that the term “and/or” is alternative.
Regarding claim 9; Landvogt et al discloses all of feature of claimed invention except for the liquid includes a contrast agent. However, Frazee et al teaches that it is known in the art to provide the liquid includes a contrast agent (paragraph [0055]: e.g., a coolant dispenser 314 directs coolant 406 (FIG. 4) onto the gear tooth 312 during the grinding cycle. As noted above, different types of coolant can be used including oil, synthetic, or water based). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Frazee et al for the purpose of reducing or minimize runout, machines, tools, and gages used for machining the workpiece must meet certain specifications and the quality of the tooling used for holding the workpiece, the setup, and repair of the machines and tooling are routinely checked for runout problems.
Regarding claim 10; Landvogt et al discloses all of feature of claimed invention except for a liquid supply configured to apply the liquid to the gear wheel workpiece (i) before it is fastened on the first spindle, and/or (ii) when the gear wheel workpiece is fastened on the first spindle and 314 @ figure 4) configured to apply the liquid to the gear wheel workpiece (308 @ figure 4) ((i) before it is fastened on the first spindle (310 @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Frazee et al for the purpose of reducing or minimize runout, machines, tools, and gages used for machining the workpiece must meet certain specifications and the quality of the tooling used for holding the workpiece, the setup, and repair of the machines and tooling are routinely checked for runout problems.
It is noted that the term “and/or” is alternative. Therefore, the limitation “(i) before it is fastened on the first spindle, and/or (ii) when the gear wheel workpiece is fastened on the first spindle and the3 MEl 39473215v.1Application No. 16/743,103Attorney Docket No. 115042.00088measurement device is obtaining said geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the workpiece” is considered to be examined “a liquid supply configured to apply the liquid to the gear wheel workpiece (i) before it is fastened on the first spindle”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Landvogt et al in view of Frazee et al as applied to claim 1 above, and further in view of Amateau et al (US Patent No. 6,007,762).
Regarding claim 11; Landvogt et al in view of Frazee et al combination discloses all of feature of claimed invention except for a handler configured to transfer the gear wheel workpiece from a workpiece supply to the first spindle, wherein the handler comprises (i) a gripper configured to grip to the gear wheel workpiece and (ii) the workpiece supply. However, Amateau et al teaches that it is known in the art to provide a handler (gear loader 50 @ figure 1) configured to transfer the gear wheel workpiece (42 @ figure 1) from a workpiece supply (workpiece in-chute 48 @ figure 1) to the first 56 @ figure 1), wherein the handler (50 @ figure 1) comprises (i) a gripper (156 @ figure 1) configured to grip to the gear wheel workpiece (42 @ figure 1) and (ii) the workpiece supply (48 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Amateau et al for the purpose of improving the produce high strength and accurate contact surfaces using controlled deformation net shape finishing techniques.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Landvogt et al in view of Frazee et al and Amateau et al as applied to claim 11 above, and further in view of Geiermann (US Patent No. 4,661,673).
Regarding claim 12; Landvogt et al in view of Frazee et al and further in view of Amateau et al combination discloses all of feature of claimed invention except for the workpiece supply includes a circulating belt. However, Geiermann teaches that it is known in the art to provide the workpiece supply device (41 @ figure 2) includes a rotating wheel (21 @ figure 2) and a circulating belt (142 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine apparatus of Landvogt et al with limitation above as taught by Geiermann for the purpose of improving welding apparatus and method for yielding a significantly higher production rate of circumferentially resistance seam welded cylinders or cans.


Allowable Subject Matter
Claims 2 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus comprising all the specific elements with the specific combination including the rotational drive is adapted to rotationally drive the first spindle and gear wheel workpiece during the measurement/inspection phase at a first rotational velocity, and rotationally drive the first spindle and gear wheel workpiece during the spinning phase at a second rotational velocity that is greater than the first rotational velocity in set forth of claim 2.
The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus comprising all the specific elements with the specific combination including the apparatus defines a component of a machining center, in combination with a machining portion including: at least one second spindle adapted to fasten thereon and rotationally drive the gear wheel workpiece, a rotationally-drivable gear cutting tool, multiple axes configured to execute machining movements of the gear cutting tool relative to the gear wheel workpiece when the gear wheel workpiece is fastened on the second spindle, and a liquid supply adapted to apply liquid to the gear wheel workpiece in set forth of claim 13.
The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus comprising all the specific elements with the specific combination including the first spindle is configured to rotationally drive the gear wheel workpiece during the spinning phase at a speed greater than about 300 RPM to spin off the liquid from the gear wheel workpiece in set forth of claim 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Passerini et al (US 2018/0369979) discloses a multi-spindle turning machine, comprising a machine frame, a turret body being rotatably supported by the machine frame, a plurality of workpiece spindles being arranged on the turret body, each of the workpiece spindles having a workpiece receiving portion for receiving a respective workpiece on one side of the turret body facing a working space of the machine tool.
2) Amarell et al (US 2011/0081833) discloses a method for the operation of a gear or profile grinding machine (1) for the grinding of pre-geared or pre-profiled workpieces (2), wherein the machine comprises at least one tool spindle (3) which can carry at least one grinding tool (4) and wherein the machine comprises at least two workpiece spindles (5, 6) which can at least temporarily be driven to the tool spindle (3) for cooperation of the workpiece (2) with the grinding tool (4).
3) Ronneberger (US Patent No. 6,577,917) discloses a machine base (1) is a work spindle (4) for the setting up of a workpiece (6). A grinding spindle (10) for setting up a grinding wheel (11) can be radially infed relative to the work spindle (4) and displaced in the plane at right angles to the infeed direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 8, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886